Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4, 5, and 7 (and corresponding media claims 8, 11, 12, and 14) of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5, 4, 6 and 8, respectively, of U.S. Patent Number 9,720,575 B2 in view of Dresti et al., U.S. Patent Publication Number 2003/0164787 A1. Although the claims are not identical, they are not patentably distinct from each other because the claims of the present invention are similar in scope to that of U. U.S. Patent Number 9,720,575 B2 with obvious wording variations. For example:

Claims of the current invention
Claims of U.S. Patent No. 9,720,575 B2


1. A method for configuring a smart device to present information about a home appliance, comprising:


receiving at the smart device a non-appliance specific, graphical user interface comprised of an element for displaying an appliance state;


in response to the smart device being introduced into a network ecosystem which includes the home appliance, causing the smart device to use a data obtained from the network ecosystem to automatically establish within the smart device a link between the received, non-appliance specific, graphical user interface and the home appliance;









causing the smart device to issue a polling message via the link to the home appliance at a polling interval that was pre-associated within the received, non-appliance specific, graphical user interface to the element for displaying the appliance state; and


using a response message received from the home appliance in response to the polling message to update the element for displaying the appliance state.

4. The method as recited in claim 1, wherein the graphical user interface comprises at least one n-state widget and the element for displaying the appliance state element for displaying the appliance state is a component part of the at least one n-state widget.

5. The method as recited in claim 1, wherein a state data in the response message is cached within the smart device to thereby allow the state data associated with the home appliance to be used as needed by plural n-state widgets of the graphical user interface.

7. The method as recited in claim 1, comprising using one or more elements of the received, non-appliance specific graphical user interface to test the link established in the smart device between the received, non-appliance specific graphical user interface and the home appliance via use of the smart device before the link established in the smart device between the received, non-appliance specific graphical user interface and the home appliance is finalized for use within an operational configuration of the smart device. 
1. A method for configuring a controlling device to command functional operations of an intended target appliance, comprising:

receiving at the controlling device a non-appliance specific graphical user interface comprised of user interface elements that are associated with functional operations of a virtual equivalent of an appliance; and

in response to the controlling device being introduced into a network ecosystem which includes the intended target appliance, causing the controlling device to use data obtained from the network ecosystem to automatically establish within the controlling device a link between the received, non-appliance specific graphical user interface and the intended target appliance whereupon activation of those user interface elements of the received, non-appliance specific graphical user interface that were associated with functional operations of the virtual equivalent of an appliance will cause the controlling device to transmit commands to control corresponding functional operations of the intended target appliance.

5. The method as recited in claim 4, wherein the non-appliance specific graphical user interface comprises data for causing the controlling device to issue polling requests to thereby retrieve status of the intended target appliance for use by the widget input of the n-state widget.






4. The method as recited in claim 1, wherein the user interface elements comprise at least one n-state widget and wherein the at least one n-state widget comprises a widget input that is associated with a status of the intended target appliance.


6. The method as recited in claim 5, wherein status of the intended target appliance received in response to a polling request is cached within the controlling device to thereby allow status of the intended target appliance to be used as needed by plural n-state widgets.

8. The method as recited in claim 1, comprising using one or more elements of the received, non-appliance specific graphical user interface to test the link established in the controlling device between the received, non-appliance specific graphical user interface and the intended target appliance via use of the controlling device before the link established in the controlling device between the received, non-appliance specific graphical user interface and the intended target appliance is finalized for use within an operational configuration of the controlling device.



However, 9,720,575 B2 does not explicitly recite:
using a response message received from the home appliance in response to the polling message to update the element for displaying the appliance state.
Dresti teaches:
using a response message received from the home appliance in response to the polling message to update the element for displaying the appliance state (see Paragraph 0043 – Dresti teaches this limitation in that the status response message is used to update the appropriate status data field in the data table to reflect the status information.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine claims 1 and 5 of 9,720,575 B2 with Dresti to include:
using a response message received from the home appliance in response to the polling message to update the element for displaying the appliance state
for the purpose of having the remote control consider the power state of the home appliances when executing a macro or other commands, as taught in Dresti (0024). Further, ‘575 and Dresti are concerned with controlling networked home appliances.
Claims 8, 11, 12, and 14 (and corresponding method claims 1, 4, 5, and 7) of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5, 4, 6, and 8 of U.S. Patent Number 9,720,575 B2. Although the claims are not identical, they are not patentably distinct from each other because the claims of the present invention are similar in scope to that of U. U.S. Patent Number 9,720,575 B2 with obvious wording variations. For example:

Claims of the current invention
Claims of U.S. Patent No. 10,509,548 B2


8. A non-transitory, computer readable media having stored thereon instruction wherein the instructions, when executed by a smart device, cause the smart device to perform a method for configuring the smart device to present information about a home appliance, the method comprising:

receiving at the smart device a non-appliance specific, graphical user interface comprised of an element for displaying an appliance state;



in response to the smart device being introduced into a network ecosystem which includes the home appliance, causing the smart device to use a data obtained from the network ecosystem to automatically establish within the smart device a link between the received, non-appliance specific, graphical user interface and the home appliance;















causing the smart device to issue a polling message via the link to the home appliance at a polling interval that was pre-associated within the received, non-appliance specific, graphical user interface to the element for displaying the appliance state; and


using a response message received from the home appliance in response to the polling message to update the element for displaying the appliance state.

11. The non-transitory, computer readable media as recited in claim 8, wherein the graphical user interface comprises at least one n-state widget and the element for displaying the appliance state element for displaying the appliance state is a component part of the at least one n-state widget.

12. The non-transitory, computer readable media as recited in claim 8, wherein a state data in the response message is cached within the smart device to thereby allow the state data associated with the home appliance to be used as needed by plural n-state widgets of the graphical user interface.

14. The non-transitory, computer readable media as recited in claim 8, wherein the method further comprises using one or more elements of the received, non-appliance specific graphical user interface to test the link established in the smart device between the received, non-appliance specific graphical user interface and the home appliance via use of the smart device before the link established in the smart device between the received, non-appliance specific graphical user interface and the home appliance is finalized for use within an operational configuration of the smart device.
1. A non-transitory computer-readable media having stored thereon instruction which, when executed by a processing device of a controlling device, configure the controlling device to command functional operations of an intended target appliance by performing steps comprising:

receiving at the controlling device a non-appliance specific graphical user interface comprised of user interface elements that are associated with functional operations of a virtual equivalent of the intended target appliance;

causing the controlling device to obtain from the network ecosystem a data indicative of a physical node that is associated with the intended target appliance at a time subsequent to the non-appliance specific graphical user interface being received at the controlling device; and


using the data indicative of the physical node that is associated with the intended target appliance to automatically establish within the controlling device a link between the non-appliance specific graphical user interface and the physical node that is associated with the intended target appliance whereupon activation of those user interface elements of the non-appliance specific graphical user interface that were associated with functional operations of the virtual equivalent of the intended target appliance will cause the controlling device to transmit commands to the physical node to control corresponding functional operations of the intended target appliance.

5. The computer-readable media as recited in claim 4, wherein the non-appliance specific graphical user interface comprises data for causing the controlling device to issue polling requests to thereby retrieve a status of the intended target appliance for use by the widget input of the n-state widget.






4. The computer-readable media as recited in claim 1, wherein the user interface elements comprise at least one n-state widget and wherein the at least one n-state widget comprises a widget input that is associated with a status of the intended target appliance.

6. The computer-readable media as recited in claim 5, wherein the status of the intended target appliance received in response to a polling request is cached within the controlling device to thereby allow the status of the intended target appliance to be used by plural n-state widgets.

8. The computer-readable media as recited in claim 1, comprising using one or more elements of the non-appliance specific graphical user interface to test the link established in the controlling device between the non-appliance specific graphical user interface and the physical node that is associated with the intended target appliance via use of the controlling device before the link established in the controlling device between the non-appliance specific graphical user interface and the physical node that is associated with the intended target appliance is finalized for use within an operational configuration of the controlling device.



However, 10,509,548 B2 does not explicitly recite:
using a response message received from the home appliance in response to the polling message to update the element for displaying the appliance state.
Dresti teaches:
using a response message received from the home appliance in response to the polling message to update the element for displaying the appliance state (see Paragraph 0043 – Dresti teaches this limitation in that the status response message is used to update the appropriate status data field in the data table to reflect the status information.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine claims 1 and 5 of 11,119,637 B2 with Dresti to include:
using a response message received from the home appliance in response to the polling message to update the element for displaying the appliance state
for the purpose of having the remote control consider the power state of the home appliances when executing a macro or other commands, as taught in Dresti (0024). Further, ‘548 and Dresti are concerned with controlling networked home appliances.

Claims 8, 11, 12, and 14 (and corresponding method claims 1, 4, 5, and 7) of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5, 4, 6, and 7 of U.S. Patent Number 11,119,637 B2, respectively. Although the claims are not identical, they are not patentably distinct from each other because the claims of the present invention are similar in scope to that of U. U.S. Patent Number 11,119,637 B2 with obvious wording variations. For example:

Claims of the current invention
Claims of U.S. Patent No. 11,119,637 B2


8. A non-transitory, computer readable media having stored thereon instruction wherein the instructions, when executed by a smart device, cause the smart device to perform a method for configuring the smart device to present information about a home appliance, the method comprising:

receiving at the smart device a non-appliance specific, graphical user interface comprised of an element for displaying an appliance state;




in response to the smart device being introduced into a network ecosystem which includes the home appliance, causing the smart device to use a data obtained from the network ecosystem to automatically establish within the smart device a link between the received, non-appliance specific, graphical user interface and the home appliance;











causing the smart device to issue a polling message via the link to the home appliance at a polling interval that was pre-associated within the received, non-appliance specific, graphical user interface to the element for displaying the appliance state; and


using a response message received from the home appliance in response to the polling message to update the element for displaying the appliance state.

11. The non-transitory, computer readable media as recited in claim 8, wherein the graphical user interface comprises at least one n-state widget and the element for displaying the appliance state element for displaying the appliance state is a component part of the at least one n-state widget.

12. The non-transitory, computer readable media as recited in claim 8, wherein a state data in the response message is cached within the smart device to thereby allow the state data associated with the home appliance to be used as needed by plural n-state widgets of the graphical user interface.

14. The non-transitory, computer readable media as recited in claim 8, wherein the method further comprises using one or more elements of the received, non-appliance specific graphical user interface to test the link established in the smart device between the received, non-appliance specific graphical user interface and the home appliance via use of the smart device before the link established in the smart device between the received, non-appliance specific graphical user interface and the home appliance is finalized for use within an operational configuration of the smart device.
1. A computer-readable media having stored thereon instruction which, when executed by a processing device of a first controlling device, cause the first controlling device to perform steps comprising:



receiving via a network ecosystem from a second controlling device a data that is indicative of a linkage between a first input element of the second controlling device and a physical node within the network ecosystem that is associated with an intended target appliance; and

using the data that is indicative of the linkage between the first input element of the second controlling device and the physical node within the network ecosystem that is associated with the intended target appliance to automatically configure a graphical user interface that is associated within the first controlling device to a virtual equivalent of the intended target appliance
whereupon an activation of a second user interface element of the graphical user interface will cause the first controlling device to transmit a command to the physical node within the network ecosystem that is associated with the intended target appliance for the purpose of controlling an operational function of the intended target appliance.


5. The computer-readable media as recited in claim 4, wherein the graphical user interface comprises data for causing the first controlling device to issue polling requests to thereby retrieve via the network ecosystem a status of the intended target appliance for use by the widget input of the n-state widget after the graphical user interface is automatically configured.






4. The computer-readable media as recited in claim 1, wherein the second user interface element of the graphical comprises a n-state widget and wherein the n-state widget comprises a widget input that is associated with a status of the intended target appliance.

6. The computer-readable media as recited in claim 5, wherein the status of the intended target appliance received in response to the polling request is caused to be cached within the first controlling device.



7. The computer-readable media as recited in claim 1, wherein the instructions allow a user to use the second user interface element to test a link established in the first controlling device between the second user interface element and the physical node that is associated with the intended target appliance before the automatic configuration of the graphical user interface is finalized.


However, 11,119,637 B2 does not explicitly recite:
using a response message received from the home appliance in response to the polling message to update the element for displaying the appliance state..
Dresti teaches:
using a response message received from the home appliance in response to the polling message to update the element for displaying the appliance state (see Paragraph 0043 – Dresti teaches this limitation in that the status response message is used to update the appropriate status data field in the data table to reflect the status information.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine claims 1 and 5 of 11,119,637 B2 with Dresti to include:
using a response message received from the home appliance in response to the polling message to update the element for displaying the appliance state
for the purpose of having the remote control consider the power state of the home appliances when executing a macro or other commands, as taught in Dresti (0024). Further, ‘637 and Dresti are concerned with controlling networked home appliances.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leeb et al., A Configuration Tool for HomeNet in view of Dresti et al., U.S. Patent Publication Number 2003/0164787 A1.

Claim 1:
Leeb discloses a method for configuring a smart device to present information about a home appliance, comprising: 
5receiving at the smart device a non-appliance specific, graphical user interface comprised of an element for displaying an appliance state (see Page 389, Paragraph 4 – Leeb discloses this limitation in that one of the modes for interaction with a Home System is the control mode, consisting of tools that allow to control individual appliances or applications remotely, and observe the status of the appliances in the system); 
in response to the smart device being introduced into a network ecosystem which includes the home appliance, causing the smart device to use a data obtained from the network ecosystem to automatically establish within the smart device a link between the 10received, non-appliance specific, graphical user interface and the home appliance e (see Page 390, Paragraph 8 – Leeb discloses this limitation in that information about the interface and a software module that represents the corresponding physical device is supplied to the HomeNet Configuration Tool. When the information is loaded into the HomeNet Configuration Tool, the tool represents the functionality of the appliance.).  
Leeb fails to expressly disclose:
causing the smart device to issue a polling message via the link to the home appliance at a polling interval that was pre-associated within the received, non-appliance specific, graphical user interface to the element for displaying the appliance state; and 
using a response message received from the home appliance in response to the 15polling message to update the element for displaying the appliance state.
	Dresti teaches:
causing the smart device to issue a polling message via the link to the home appliance at a polling interval that was pre-associated within the received, non-appliance specific, graphical user interface to the element for displaying the appliance state (see Paragraph 0043 – Dresti teaches this limitation in that to poll the one or more power monitor units to gather the current power status, the remote control issues a broadcast status enquiry message, as illustrated in FIG. 6, via its RF module. The power module units respond to the status enquiry message by transmitting a status response message having data indicative of the status of the device associated with the respective power monitor unit.); and 
using a response message received from the home appliance in response to the 15polling message to update the element for displaying the appliance state (see Paragraph 0043 – Dresti teaches this limitation in that the status response message is used to update the appropriate status data field in the data table to reflect the status information.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, disclosed in Leeb, to include:
causing the smart device to issue a polling message via the link to the home appliance at a polling interval that was pre-associated within the received, non-appliance specific, graphical user interface to the element for displaying the appliance state; and 
using a response message received from the home appliance in response to the 15polling message to update the element for displaying the appliance state
for the purpose of having the remote control consider the power state of the home appliances when executing a macro or other commands, as taught in Dresti (0024). Further, Leeb and Dresti are concerned with controlling networked home appliances.

Claim 2:
The combination of Leeb and Dresti teaches the method as recited in claim 1, wherein the data obtained from the network ecosystem is obtained directly from the home appliance (see Page 390, Paragraph 7 – Leeb discloses this limitation in that generally speaking, a HomeNet consists of a number of independent appliances which can be controlled electronically from anywhere in the HomeNet and can exchange any kind of application data through the HomeNet.).  

Claim 4:
The combination of Leeb and Dresti teaches the method as recited in claim 1, wherein the graphical user interface comprises at least one n-state widget and the element for displaying the appliance state element for displaying the appliance state is a component part of the at least one n-state widget (see Page 389, Paragraph 4 – Leeb discloses this limitation in that the control mode consists of tools that allow users to observe behavior and status of the Home System and gain an overview from a graphical representation. Also see Page 391, Paragraph 1 – Leeb further discloses this limitation in that appliances are represented graphically. The functions of each appliance are grouped together into an object. Each object contains functions that belong together because of related purpose.).  

Claim 5:
	As indicated in the above rejection, the combination of Leeb and Dresti teaches every limitation of claim 1. Leeb fails to expressly disclose: 
wherein a state data in the response message is cached within the smart device to thereby allow the state data associated with the home appliance to be used as needed by plural n-state widgets of the graphical user interface.
Dresti teaches wherein a state data in the response message is cached within the smart device to thereby allow the state data associated with the home appliance to be used as needed by plural n-state widgets of the graphical user interface (see Paragraph 0038 – Dresti teaches this limitation in that The remote control may maintain the current power state of the home appliances in a table, illustrated in FIG. 4, for further use in a manner to be described hereinafter. As illustrated in FIG. 4, the table may maintain data for each device mode supported by the remote control.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, disclosed in Leeb, to include wherein a state data in the response message is cached within the smart device to thereby allow the state data associated with the home appliance to be used as needed by plural n-state widgets of the graphical user interface for the purpose of having the remote control consider the power state of the home appliances when executing a macro or other commands, as taught in Dresti (0024). Further, Leeb and Dresti are concerned with controlling networked home appliances.


Claims 8, 9, and 11-13:
	Claims 8, 9, and 11-13 are the non-transitory, computer-readable media claims corresponding to the method of claims 1, 2, and 4-6, which are currently rejected under the combination of Leeb and Dresti, above. Further, the combination of Leeb and Dresti teaches a non-transitory, computer-readable medium storing a method (see Page 390, Paragraph 4 – Leeb discloses this limitation in that the HomeNet Configuration Tool is a manufacturer and network technology independent software package that allows end-users to specify the behavior of the system and the cooperation of appliances.). Thus, the combination of Leeb and Dresti teaches every limitation of claims 8, 9, and 11-13.

Claims 3, 6, 10, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Leeb and Dresti, in view of Wong et al., U.S. Patent Publication Number 2003/0070061 A1.

Claim 3:
As indicated in the above rejection, the combination of Leeb and Dresti teaches every limitation of claim 1. The combination fails to expressly teach wherein the data obtained from the network ecosystem is obtained from a device in communication with the home appliance.
Wong teaches:
wherein the data obtained from the network ecosystem is obtained from a device in communication with the home appliance (see Figure 10 – Wong teaches this limitation in that the library server, containing device-specific information, is in communication with the device platform and transformation server.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the media, disclosed in Leeb, to include wherein the data obtained from the network ecosystem is obtained from a device in communication with the home appliance for the purpose of allowing developers to create interfaces for a plurality of devices without needing specific interface and capability parameters of each possible device (see Paragraph 0040). Further, Leeb and Wong are concerned with device-centric interface widgets.

Claim 6:
As indicated in the above rejection, the combination of Leeb and Wong teaches every limitation of claim 1. Leeb fails to expressly disclose:
wherein causing the smart device to establish a link 10between the received, non-appliance specific graphical user interface and the home comprises causing the smart device to establish a link between the received, non- appliance specific graphical user interface and a physical node of a network that is associated with the home appliance.
Wong teaches:
wherein causing the smart device to establish a link 10between the received, non-appliance specific graphical user interface and the home comprises causing the smart device to establish a link between the received, non- appliance specific graphical user interface and a physical node of a network that is associated with the home appliance (see Paragraph 0067 – Wong teaches this limitation in that an application GUI may be executed to instantiate the device platform independent intermediate representation using the scalable GUI library module. The customizing module may customize the intermediate representation to the device dependent intermediate representation based on the target device platform the application is running on.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the media, taught in Leeb and Dresti, to include:
wherein causing the smart device to establish a link 10between the received, non-appliance specific graphical user interface and the home comprises causing the smart device to establish a link between the received, non- appliance specific graphical user interface and a physical node of a network that is associated with the home appliance
for the purpose of allowing developers to create interfaces for a plurality of devices without needing specific interface and capability parameters of each possible device (see Paragraph 0040). Further, Leeb and Wong are concerned with device-centric interface widgets.

Claims 10 and 13:
	Claims 10 and 13 are the non-transitory, computer-readable media claims corresponding to the method of claims 3 and 6, which is currently rejected under the combination of Leeb, Dresti, and Wong, above. Further, Leeb teaches a non-transitory, computer-readable medium storing a method (see Page 390, Paragraph 4 – Leeb discloses this limitation in that the HomeNet Configuration Tool is a manufacturer and network technology independent software package that allows end-users to specify the behavior of the system and the cooperation of appliances.). Thus, the combination of Leeb, Dresti, and Wong teaches every limitation of claims 10 and 13.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Leeb and Dresti in view of Bays, Robert, U.S. Patent Publication Number 2002/0141343 A1.

Claim 7:
As indicated in the above rejection, the combination of Leeb and Dresti teaches every limitation of claim 1. The combination fails to expressly teach using one or more elements of the received, non-appliance specific graphical user interface to test the link established in the smart device between the received, non-appliance specific graphical user interface and the home appliance via use of the smart device before the link established in the smart device between the received, non-appliance specific graphical user interface and the 20home appliance is finalized for use within an operational configuration of the smart device.
Bays teaches using one or more elements of the received, non-appliance specific graphical user interface to test the link established in the smart device between the received, non-appliance specific graphical user interface and the home appliance via use of the smart device before the link established in the smart device between the received, non-appliance specific graphical user interface and the 20home appliance is finalized for use within an operational configuration of the smart device (see Paragraph 0060 - Bays teaches this limitation in that the routing control device injects into the routing system being tested a host route (i.e., a network route with an all-one's network mask) to the broadcast address of the destination network with a next hop of the first destination peer in the previously identified list of possible destination peers. The routing control device runs performance tests on the path through that peer. The results are stored in routing control device database for trending purposes and the process is repeated for the next destination peer.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, taught in Leeb and Dresti, to include using one or more elements of the received, non-appliance specific graphical user interface to test the link established in the smart device between the received, non-appliance specific graphical user interface and the home appliance via use of the smart device before the link established in the smart device between the received, non-appliance specific graphical user interface and the 20home appliance is finalized for use within an operational configuration of the smart device for the purpose of providing systems that allow for augmentation of current routing policy metrics with more intelligent ones, leading to better routing decisions, as taught in Bays (0005). Further, Leeb and Bays are both concerned with remote controlling of devices in a network.
Claim 14:
	Claim 14 is the non-transitory, computer-readable media claim corresponding to the method of claim 7, which is currently rejected under the combination of Leeb, Dresti, and Bays, above. Further, Leeb teaches a non-transitory, computer-readable medium storing a method (see Page 390, Paragraph 4 – Leeb discloses this limitation in that the HomeNet Configuration Tool is a manufacturer and network technology independent software package that allows end-users to specify the behavior of the system and the cooperation of appliances.). Thus, the combination of Leeb, Dresti, and Bays teaches every limitation of claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng, Hong, “Monitoring Network Quality of Service in a Dynamic Real-Time System”, 2003, discloses using Simple Network Management Protocol polling from computer hosts and network devices that make up a real-time system in order to obtain network performance information (see Pages 13-14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/               Examiner, Art Unit 2143                                                                                                                                                                                         

/BEAU D SPRATT/               Primary Examiner, Art Unit 2143